George, C. J.,
delivered the opinion of the court.
Two questions are presented for determination: First, whether under Code 1871, § 852, the landlord is entitled to have paid to him, by a creditor of the' tenant levying on his goods, the whole amount of rent which the tenant then owes by the terms of the lease, whether overdue or not, provided it does not exceed one year’s rent; or whether he is entitled only to have so much of the rent, in case it is not due at the time of the levy, as would be due for the time of occupancy of the tenant if the rent for each day was payable at the end thereof. Second, whether, in case of failure to pay the rent, the officer *171taking tbe goods or only tbe creditor is liable. The word “ due,” in the phrase of tbe statute, “ all money due for the rent,” means tbe same as “ owed; ” and the landlord is entitled to receive all the rent which by the terms of the lease is contracted to be paid by the tenant, not exceeding, however, one year’s rent; and he is entitled to this without reference to whether the day of payment of the rent has come or not. The officer making the levy is liable, if he removes the goods without paying or tendering the landlord the rent.

Judgment affirmed.